United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Commack, NY, Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)

Docket No. 19-1756
Issued: May 22, 2020

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Deputy Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On August 19, 2019, appellant filed a timely appeal from a July 1, 2019 merit decision of
the Office of Workers’ Compensation Programs (OWCP).1 The Clerk of the Appellate Boards
assigned Docket No. 19-1756.
By notice dated April 1, 2019, OWCP proposed to terminate appellant’s wage-loss
compensation and medical benefits. It found that she no longer had residuals or continuing
disability from work resulting from the employment injury. OWCP afforded appellant 30 days to
provide evidence or argument if she contested the proposed termination of her compensation
benefits. The letter was addressed to appellant’s last known address of record.
The notice of proposed termination was returned by the U.S. Postal Service on April 22,
2019 as “not deliverable as addressed” and unable to forward.

1

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of Procedure
provides: “The Board’s review of a case is limited to the evidence in the case record that was before OWCP at the
time of its final decision. Evidence not before OWCP will not be considered by the Board for the first time on appeal.”
20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for the first time on
appeal. Id.

By decision dated July 1, 2019, OWCP finalized the proposed termination of appellant’s
wage-loss compensation and medical benefits.
OWCP procedures provide that notice is required prior to termination in all cases where
benefits are being paid on the periodic rolls and in the case of termination of medical benefits.2
The Board has held that OWCP must follow its procedures and provide notice and opportunity to
respond prior to the termination of compensation benefits.3
The mailbox rule provides that proper and timely mailing of a document in the ordinary
course of business raises a rebuttable presumption of receipt by the addressee.4 As a rebuttable
presumption, receipt will not be presumed. Rather, when there is evidence of nondelivery, the
presumption may also be rebutted by other evidence that supports that the addressee did not receive
the correspondence.5
The record in this case contains direct evidence of nondelivery of the April 1, 2019 notice
of proposed termination.6 Although properly addressed to appellant’s last known address, the U.S.
Postal Service returned the notice to OWCP as undeliverable and unable to forward. Despite
receiving the notice as undeliverable, it made no further attempt to reissue the notice of proposed
termination prior to issuing its finalized termination decision on July 1, 2019. The Board finds
that the returned envelope constitutes evidence of nondelivery sufficient to overcome the
presumption of receipt.7 Because appellant had not received the April 1, 2019 notice of proposed
termination, she was not afforded notice and opportunity to respond prior to the termination of
compensation benefits.8
As OWCP has not complied with the procedural rights afforded to appellant under its
regulations and as required by the Board, it is found that OWCP improperly issued its final
termination decision without proper notice.9 Accordingly,

2

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Disallowances, Chapter 2.1400.4b (February 2013); see
also Winton A. Miller, 52 ECAB 405 (2001).
3

K.S., Docket No. 11-2021 (issued August 21, 2012).

4

L.C., Docket No. 19-0320 (issued July 26, 2019); C.Y., Docket No. 18-0263 (issued September 14, 2018);
Kenneth E. Harris, 54 ECAB 502, 505 (2003).
5

Id.

6

J.B., Docket No. 17-1164 (issued September 11, 2017).

7

V.R., Docket No. 18-1117 (issued June 20, 2019); M.U., Docket No. 09-0526 (issued September 14, 2009).

8

See S.B., Docket No. 19-0337 (issued February 19, 2020).

9

See L.G., Docket No. 17-0004 (issued April 17, 2017).

2

IT IS HEREBY ORDERED THAT the July 1, 2019 decision of the Office of Workers’
Compensation Programs is set aside and the case is remanded for proceedings consistent with this
order of the Board.
Issued: May 22, 2020
Washington, DC

Christopher J. Godfrey, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

3

